1st. The County Court erred in refusing to dismiss the appeal from the judgment of the Justice.
2d. The Court erred in trying the case anew, as there was no issue of fact in the Justice’s Court from which defendants could appeal. Nor could the Court try said cause on questions of law, as appellant had filed no statement of the grounds upon which he intended to rely. The People ex rel. Jones v. The County Court of El Dorado County, 10 Cal. 19.
Field, J., delivered the opinion of the Court—
Baldwin, J., concurring.
Ordered that the judgment of the County Court be reversed, with' directions to dismiss the appeal from the Justice’s Court, on the authority of The People v. The County Court of El Dorado Co., 10 Cal. 19.